internal_revenue_service index no number release date cc dom p si - plr-117042-98 date x a b d1 year year dear this responds to a letter dated date and subsequent correspondence written on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 of year a as x's president represents that a and b intended for x to be an s_corporation for federal tax purposes as of year x's first taxable_year a instructed x's attorney to prepare all necessary papers for s_corporation status for x for year however x’s attorney did not timely file a form_2553 election by a small_business_corporation for x for year x’s accountant subsequently in year filed a form_2553 containing an effective date of d1 of year sec_1362 of the code provides that if a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s first taxable_year accordingly the election made by x to be an s_corporation by filing the form_2553 which contained an effective date for its year taxable_year will be treated as timely made for x’s year taxable_year x should send a copy of this letter to the service_center where x filed its form_2553 to be associated with that form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy of this letter copy for sec_6110 purposes
